Paypal Funds PayPal Money Market Fund Supplement, dated June 6, 2008 to Statement of Additional Information dated April 30, 2008. Capitalized terms not defined in this Supplement have the meaning assigned to them in the Statement of Additional Information (“SAI”). On May 13, 2008, the Board of Trustees of PayPal Funds (the “Trust”) appointed Mr. John P. McGonigle as an Independent Trustee of the Trust. The following information is added to the table appearing under the caption “Disinterested Trustees” on page 16 of the SAI: Name, (Year of Birth) and Address Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Principal Occupation(s) During Past 5 Years; Other Directorships Held by Trustee John P. McGonigle (1955) c/o PayPal, Inc. 2211 North First Street San Jose, CA 95131 Trustee Since May 2008 One Vice President, Senior Vice President, and Executive Vice President of Charles Schwab & Co., Inc. (registered broker-dealer) (1989-2006); Member, Investment Company Institute Board of Governors (2000-2002); Member of the Board of Charles Schwab International Holdings (1999-2006); Member ofthe Boards of Charles Schwab Tokio-Marine, Charles Schwab Australia, Ltd. and Charles Schwab Asset Management (1999-2002).
